DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 11, and 13- 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the scene target line extends along its length transversely to an expected direction of travel of moving objects crossing the scene target line, each of the scene target line and the image target lines having a length greater than width”. Claims are interpreted in light of the specification. Currently [0014 and 0051] of the PAP respectively disclose “…In one embodiment, the target line extends substantially across the length of the monitored zones and substantially perpendicular to a direction of travel of objects.  In various embodiments, more than one target line may be defined and processed as described herein” and “Image processing module 180 may be configured to define one or more monitored zones 174 through which the system 100 is monitoring objects, and at least one target line 176, defining pixels and image attributes to extract from a captured image frame.  In one embodiment, the target line 176 spans width of the monitored zones 174 and is positioned substantially perpendicular to an expected direction of travel of the monitored thickness of one or more rows of pixels.  After the image 300 is captured, pixel values corresponding to the target line are extracted”. However, examiner fails to see a disclosure of any length greater (and or smaller) that the width. There is simply no implicit/ and or explicit comparison of a length and a width. It is therefore unclear what applicant intends with “the image target lines having a length greater than width” and the specification does not appear to clearly disclose said amended feature. The metes and bounds of the claim is therefore unclear.
Claims 10 and 21 have similar issues and are rejected using the same rational.
Claims 10 and 21 recite “…extract an image target line from each image of the series of images and add the image target line to a first spatio-temporal image”. The specification (see para. [0060] of the PAP) discloses “…Processing component 110 may extract, from each of the images, a line of pixel values spanning across the zones and store the line of pixel values in memory component 120 as the spatio-temporal map 400”. Accordingly it is not clear what is being recited as it is an “image target line of image values” which is extracted (see claim 1) and added/ appended to a spatio- temporal map (as opposed to a spatio- temporal image). The metes and bounds of the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 11 and 13- 21 are rejected under 35 U.S.C. 103 as being unpatenable over Malinovskiy et al (US PAP 2011/ 0170744), “Malinovskiy” (IDS) in view of Bulan et al (US PAP 2015/ 0310615), “Bulan”.
As per claim 1, as best understood and in light of the rejections, Malinovskiy teaches receiving a series of images of a target scene having at least one monitored zone (i.e., detection zone is manually or automatically defined within the video data, wherein a user may first identify a "detection zone" within the video data and corresponds to an area of the video data where the user is interested in detecting objects, wherein a user who wishes to detect vehicles traveling in two different lanes of traffic may use an input device (e.g., mouse) to draw a box around both lanes such perpendicular to the travel path of the objects) see for example fig. 3 and [0015]; 
for a scene target line which is a line in a predefined position in the target scene, extracting, from each of the images, an image target line of image values, each image target line being an image of the scene target line (i.e., detect lines/ strand lines within a spatio-temporal map, which is followed by the edge detection technique in combination with a feature extraction technique (e.g., the Hough line transform) to the spatio-temporal map) see for example [0017]; 
wherein the scene target line extends along its length transversely to an expected direction of travel of moving objects scan line 311 (see the line along the y- axis labeled as “direction of travel”) captured between time t.sub.0 and time t.sub.4, each point along the time axis corresponding to a different frame of the video data, wherein the scan line 311 represents a one-pixel wide scan line representative of a portion of one lane of vehicle travel. It is ample clear that the scan line 311 extends along its length transversely to an expected direction of travel of moving objects and furthermore clear that the length of the scan line 311/ and or image target line (see [0017] and the edge and feature detection for white vehicle/ object with a black bumper passing through a one-pixel wide scan line may be represented in a spatio-temporal map) which is associated with pixel values is greater than one- pixel which is the width of the image target line) see for example figure 3 (reproduced below) and [0024]; [0024] scan line may span only a portion of the height or width of a video frame or detection zone” which is the span of the scan line 311 in any of x and or y directions in the video frame;  

    PNG
    media_image1.png
    322
    800
    media_image1.png
    Greyscale

storing the extracted image target lines in a first spatio-temporal image (i.e., detect lines/ strand lines within a spatio-temporal map, followed by the edge detection technique in combination with a feature extraction technique (e.g., the Hough line transform) to the spatio-temporal map which is followed by a group of strand lines that are presumed to correspond to one object and recordings thereof) see for example [0017]; and
analyzing the first spatio-temporal image to identify the moving objects associated with the at least one monitored zone (i.e., processing of an analyze spatio-temporal map component in some embodiments.  The analyze spatio-temporal component detects strand lines within a spatio-temporal map and groups the strand lines into "strands" used to identify objects in the corresponding video data.  In block 610, the component attempts to detect strand lines within the spatio-temporal map.  A strand line is an identifiable line passing through the spatio-temporal map created by movement in the corresponding video data.  To detect strand lines within a spatio-temporal map the component may, for example, apply an edge detection technique (e.g., the Canny edge detection algorithm) and a feature extraction technique (e.g., the Hough transform) to the spatio-temporal map to identify lines among the detected edges.  Alternatively, other known feature detection and extraction techniques may be applied to the spatio-temporal map to detect features therein, such as lines or curves) see for example [0033];
groups the strand lines into "strands" used to identify objects in the corresponding video data) see for example [0033]; claim 13 discloses “detecting segments of strand lines within the spatio-temporal map, each segment corresponding to a different strand line, grouping strand lines based at least in part on intersections between the strand lines, each group of strand lines corresponding to a different object”.
However, Malinovskiy does not teach the objects crossing the scene target line, the objects moving away from the scene target line upon crossing the scene target line.
Bulan teaches the objects crossing the scene target line, the objects moving away from the scene target line upon crossing the scene target line (i.e., detecting vehicles as they cross a merge point and, based on their appearance, classifying the detected vehicles as coming from the inner or outer lane associated with the side-by-side drive-thru configuration and a video acquisition module including at least one video camera that acquires video of the drive-thru of interest; a vehicle detection module that detects vehicles as they traverse the merge point via e.g., motion or foreground detection; a vehicle tracking module that tracks detected vehicles until they leave the monitored merge-point area) see for example [0057].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Bulan into Malinovskiy to acquire video data of a lane merge point area from at least one image source, the merge point area associated with 
As per claims 2 and 11, Bulan teaches capturing the series of images of the target scene by an imaging device, wherein the imaging device comprises a thermal camera see for example [0099].
As per claim 3, Bulan teaches the at least one monitored zone is a fixed subset of the field of view through which the objects are monitored (i.e., video camera(s) includes an individual or combined field of view wide enough to capture a vehicle's 448 movement as it traverses the merge point area between lines 445 and 446.  The camera(s) field of view(s) can optionally cover additional regions of the queue area 
As per claims 4 and 13 and in light of the rejections (supra), Bulan teaches the at least one monitored zone is a plurality of monitored zone (vehicles coming from each of the merging lanes (corresponding to a plurality of monitored zones) see for example [0080- 84] and fig. 14; Bulan teaches the scene target line extends substantially across zones and is oriented transversely to a direction of travel of objects through the zones (i.e.,  detecting vehicles as they cross a merge point and, based on their appearance, classifying the detected vehicles as coming from the inner or outer lane associated with the side-by-side drive-thru configuration and a video acquisition module including at least one video camera that acquires video of the drive-thru of interest; a vehicle detection module that detects vehicles as they traverse the merge point via e.g., motion or foreground detection; a vehicle tracking module that tracks detected vehicles until they leave the monitored merge-point area) see for example the abstract and [056- 57 and 102]; 
said analyzing the first spatio-temporal image comprises identifying the moving objects associated with each of the monitored zones; and said classifying each said moving object comprises classifying each said moving object as associated with the respective zone (i.e., detect vehicles at the order point and track their location across times (corresponding to spatio- temporal/ or time and space/ location), and based on the temporal sequence of vehicle locations, make a determination as to which vehicle crosses the merge point first followed by classification) see for example [056]; [057, 74 and 109] disclose ”…classification of detected vehicles as coming from the inner or training of one classifier for each merging lane and a single multi-class classifier trained to discriminate between images of vehicles coming from each of the merging lanes (corresponding to a plurality of monitored zones).
As per claim 5 and 14, Malinovskiy teaches each monitored zone comprises a traffic lane, and the scene target line extends across the traffic lanes and spans a width of the traffic lanes (i.e., a scan line may span only a portion of the width of a video frame or detection zone) see for example fig. 3 and [0024]. 
As per claim 6, Malinovskiy teaches detecting edges between the most recent image target line and a prior image target line see for example [0017 and 28]. 
As per claim 9, Bulan teaches identifying a vehicle type and associated with objects traveling through a monitored zone (i.e., image-based features to allow differentiation between the vehicle appearances associated with the inner and outer lanes and traverse thereof) see for example [0069] and figures 10 and 14. 
As per claim 10 and in light if the rejections (supra), Malinovskiy teaches add the image target line to a first spatio- temporal image (i.e., the pixels corresponding to a particular scan line are added to a spatio-temporal map along the time axis) see for example [0016 and 23].
As per claim 17, Bulan teaches a memory configured to store object tracking information associated with each zone (i.e., memory 214 and a vehicle tracking module that tracks detected vehicles until they leave the monitored merge-point area, and a classifier module that determines whether the detected vehicles are coming from the inner or outer drive-thru lane) see for example [0057 and 95].

As per claims 19- 20 and in light of the rejections (supra), Malinovskiy teaches count identified vehicle types passing through/ cross each zone/ scene target line (i.e., count strands/ objects) see for example [0017].
As per claim 21 and in light of the rejections (supra), Malinovskiy teaches add the image target line to a first spatio- temporal image (i.e., the pixels corresponding to a particular scan line are added to a spatio-temporal map along the time axis) see for example [0016 and 23].
Allowable Subject Matter
Claim 7- 8 and 15- 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. 
Initially examiner would point to the 35 USC 112 (b) rejection of the record supra. Examiner would further point to the new rejection of the record (supra) under 35 USC 103 over Malinovskiy in view of Bulan.
Regarding applicant’s remarks dated 5/3/21 examiner responds as follows:
four cited references, only Malinovskiy teaches extracting a target line ("scan line 311" in Fig. 3 and paragraph 0016) corresponding to a predefined position in the scene and having a length greater than width. But Malinovskiy's scan line 311 extends lengthwise along the travel direction, not "transversely to an expected direction of travel" as recited in claim 1. As a result, Malinovskiy's system, designed to detect vehicle speed and position, may be unable to capture rich vehicle information for more complex analysis because Malinovskiy's vehicles may never cross the scan line. For example, in Applicant's Fig. 3a, as the object crosses the target line (line A-A' in Diagram 1 below), the target line passes through different object parts, from front to back”. Remarks at 9- 10.
Examiner respectfully disagrees. 
It is noted that applicant takes a wholesome approach to nullify all the reference of the record and does not even consider the rejections and the pertinent interpretations of the record in the OA. 
Initially it is unclear what applicant contends by the lack of “rich vehicle information” which is captured. Examiner assumes said alleged missing information to refer to edge detection/ and or feature extraction. However, said information is clearly is detected as well as extracted in paragraphs [0017, 28 and 33] of Malinovskiy. 
As to the “vehicles crossing the scan lines” examiner notices “the objects crossing the scene target line” as being recited (see claim 1). The Bulan reference clearly discloses  “the objects crossing the scene target line, the objects moving away from the scene target line upon crossing the scene target line” (i.e., detecting vehicles as they cross a merge point and, based on their appearance, classifying the detected side-by-side drive-thru configuration and a video acquisition module including at least one video camera that acquires video of the drive-thru of interest; a vehicle detection module that detects vehicles as they traverse the merge point via e.g., motion or foreground detection; a vehicle tracking module that tracks detected vehicles until they leave the monitored merge-point area) see for example [0057].
Malinovskiy, further explicitly discloses wherein scan line 311 spans the video frame 310 in any of the height, the width of a video frame or detection zone) see for example [0024] and fig.3. As clearly labeled in figure 3 it is ample clear that the direction of travel of the vehicles is along the y- axis. Accordingly scan line 311 spans/ crosses the video frame 310 in any of the directions which is the height, and or the width of a video frame/ and or the detection zone. 
Applicant finds examiner’s interpretation of the record as “without foundation”, making assumptions/ and or conclusions to support allegations of non- disclosure (see page 10 of applicant’s remarks). However, based on the explicit teachings of Malinovskiy a scan line spanning/ crossing in any of the given directions of the video frame and or entire detection zone is disclosed.
2) Applicant argues “The remaining references do not teach, suggest, or provide any reason for image analysis based on extracted target lines as in claim 1, and hence do not cure Malinovskiy's deficiency” and "Bulan does not explicitly teach wherein the target line extends across the at least one monitored zone transversely to a monitored direction of travel of objects moving through the ... monitored zone and crossing the target line". Remarks at 11.

The Milonvoskiy reference discloses “the detection system detects objects in the video data based on intersections of lines detected within the spatio-temporal map.  To detect lines within a spatio-temporal map, the detection system may apply an edge detection technique (e.g., the Canny edge detection algorithm, the Sobel operator, or the Robert's Cross operator) in combination with a feature extraction technique (e.g., the Hough line transform) to the spatio-temporal map.  Each detected line (corresponding to a target line which is extracted) is referred to as a "strand line." As discussed in further detail below, a "strand" is a group of strand lines that are presumed to correspond to one object.  By way of example, FIG. 3 illustrates strands 321, 322, and 323.  Conceptually, a strand represents a portion of an object as that portion passes through the scan line associated with the spatio-temporal map”.
The Bulan reference, on the other hand, explicitly discloses wherein the scene target line extends along its length transversely to an expected direction of travel of moving objects crossing the scene target line (i.e., detecting vehicles as they cross a merge point and, based on their appearance, classifying the detected vehicles as coming from the inner or outer lane associated with the side-by-side drive-thru configuration and a video acquisition module including at least one video camera that acquires video of the drive-thru of interest; a vehicle detection module that detects vehicles as they traverse the merge point via e.g., motion or foreground detection; a vehicle tracking module that tracks detected vehicles until they leave the monitored merge-point area) see for example [0057].

Accordingly examiner responds using the same rational.
4) Applicant argues dependent claims 2-6, 9, 13- 14 and 17- 20 by the virtue of dependence from corresponding independent claims. Remarks at 11.
Accordingly examiner responds using the same rational.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov